STONE, J.
In Pope v. Harkins, 16 Ala. 324, Chief Justice Dabgan said: “A tenant may show that the title of his landlord is extinguished, or has passed from him by operation of law. If the premises are sold by execution against the landlord, the tenant may show this in bar of the landlord’s action for rent; for the purchaser occupies the same relation to the landlord, that the grantee by deed would.” So, in English v. Key, 39 Ala. 117, we said: “ There is no apportionment of the rent between the lessor and his assignee; but whoever owns the reversion, at the time the rent falls due, is entitled to the entire sum then due; and a lessor who has parted with the reversion, without specially reserving the rent, can not maintain an action against his lessee, for the rent falling due thereafter. The defense thus arising in favor of the lessee, against an action by the lessor, for rent falling due after an assignment of the reversion, does not depend upon eviction or ouster by the assignee, but is complete without it. By the transfer of the reversion, and of the rent afterwards falling due, as incident thereto, the lessee becomes bound to pay such rent to the assignee, and is discharged from liability therefor to the lessor.” And we added: “The same principles apply, and the same results follow, in a case of a transfer of the reversion by judicial sale.” See, also, Bank of Pennsylvania v. Wise, 3 Watts, 398-9; George v. Putney, 4 Cushing, 354; Martin v. Martin, 7 Md. 368; Wilson v. Delaplaine, 3 Har. 499; Buffum v. Deane, 4 Gray, 385.
In the case of Wagner v. Cohen, 6 Gill, 97, leased premises were sold under a decree of the Chancery Court; but the sale was not confirmed by the court, until several months afterwards. The court, speaking “of the imperfect right acquired by a purchaser at a sale of this kind,” said: “It gives to him an inchoate and equitable title, which becomes complete by the ratification of the court. When this is accomplished, the ratification retroacts, and he is regarded by relation as the owner from the period of the sale. He is, as such proprietor, entitled to the rents and profits of the estate.” See, also, Evans v. Spurgin, 6 Gratt. 107.
The case of Peck v. Northrop, 17 Conn. 217, is not distinguishable from the present one. In that case, the lessor, before the maturity of the contract for rent, conveyed the leased premises, and afterwards brought an action to recover the rent. The defense was, that before rent became due, *147the plaintiff, who was the lessor, sold and assigned the estate leased to another. -The defense was sustained, the court deciding, that, “When the lessor, after a conveyance by him of the reversion, which was duly recorded, sued the lessee for the rent which accrued after such conveyance, the plaintiff could not avail himself of the want of notice of such conveyance to the lessee.” See, also, Walker’s case, 3 Rep. 22-3; Sampson v. Grimes, 7 Blackf. 176; Van Wicklen v. Paulson, 14 Barbour, 654; Breeding v. Taylor, 13 B. Monroe, 481; Chambers v. Pleak, 7 Dana, 426.
Under the authorities above cited, and under the authority of English v. Key, we hold that, when the lands, the subject of the lease, were sold, the right to the rents, not then due, passed from Liles, the lessor, and vested in Stanfield, the purchaser, if the averments of the first plea be true. From that time forth, there was, according to the plea, no part of the rent due to the plaintiff below; and the demurrer to it was improperly sustained.
The judgment is reversed, and the cause remanded.